Citation Nr: 1643869	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971 and is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in June 2015, at which time the Board denied both claims on appeal.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court approved a Joint Motion for Remand that vacated the Board's June 2015 decision and remanded the claims for further consideration.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the August 2016 Joint Motion, the parties identified two deficiencies in the Board's June 2015 decision: first, that it did not support its decision with an adequate statement of reasons and bases; and second, the record did not contain VA treatment records that were constructively before the Board.

As to the first matter as it relates to the basis for this remand, the Joint Motion noted that, in adjudicating the Veteran's claim for a higher initial rating for PTSD, the Board relied on a September 2013 VA examination.  However, the Board failed to address subsequent argument offered by the Veteran and his representative that such was not an accurate representation of the impairment associated with his PTSD.  Specifically, in a March 2014 statement, the Veteran's representative argued that the Global Assessment of Functioning (GAF) score assigned in the September 2013 VA examination should be disassociated with the rating.  In April 2014, Veteran submitted a statement in support of claim questioning the thoroughness of his last VA examination.   Finally, in July 2014, the Veteran's representative submitted an Informal Hearing Presentation in which he raised several arguments to include that Veteran was entitled to a new examination.  In this regard, the Veteran's representative indicated that the Veteran's April 2014 statement included a description of new symptoms not considered at the prior VA examination that may result in a higher rating.  Given the Veteran's and his representative's allegations, the Board finds that a new VA examination is required.  

As to the second matter as it relates to this remand, in its June 2015 decision, the Board stated that "additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations."  As noted by the August 2016 Joint Motion, however, no VA treatment records had been associated with the Veteran's file.  In this regard, the AOJ noted in decisional documents issued during the course of the appeal that VA treatment records from the Minneapolis, Minnesota, VA Medical Center had been electronically reviewed and such failed to show treatment for a mental health condition.  However, on remand, the Veteran should be given an opportunity to identify any outstanding records relevant to his pending claims.  Thereafter, all identified records, to include all VA treatment records dated from June 2012 to the present, should be obtained.

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his initial rating claim, such must be deferred pending the outcome of  the latter claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include all VA treatment records dated from June 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record and a copy of this Remand must be made available to the examiner.  The examiner should conduct any necessary testing. 

The examiner should identify the nature and severity of all manifestations of the Veteran's PTSD, as well as the resulting social and occupational impairment.   

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


